Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 26th, 2022 does not place the application in condition for allowance.
The 112(b) rejection of claims 6-7 is withdrawn due to Applicant’s amendment.
The rejection of Irwin et al. in view of Kephart et al. has been withdrawn due to Applicant’s persuasive argument
The rejections over Irwin et al. in view of Kim et al. are maintained.
New grounds for rejection follow.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, 9-13, 15 and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, Applicant recites, “a second oxide layer passivated on the first oxide layer on the front-surface of the semiconducting layer”.  Applicant discloses in the specification that, “at least one of the oxide layers is passivated onto the front-surface of the semiconducting/absorber layer, and the at least one oxide layer on the front-surface of the semiconducting/absorber layer is formed from aluminum oxide” (Instant Specification – Paragraph 0027), “In certain aspects, the at least one surface of the semiconducting/absorber layer is a front-surface or a back-surface. In certain aspects, an oxide layer can be passivated on to the front-surface only, the back-surface only, or both the front-surface and the back-surface of the semiconducting/absorber layer. In certain aspects, the oxide layer passivated onto the front and back-surfaces of the semiconducting/absorber material can be the same oxide. In other aspects, the oxide layer passivated onto the front and back surfaces of the semiconducting/absorber material can be different oxides (Instant Specification – Paragraph 0030).
Applicant has not disclosed a “double stack” present on the front surface of the semiconducting layer, nor have they disclosed the more limiting feature, wherein the second oxide layer is passivated on the first oxide layer.  Accordingly, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9, 13 and 31are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2015/0243444 A1) in view of Kim et al. (US 2018/0261710 A1).

In view of Claim 1, Irwin et al. teaches a thin-film solar cell, the thin-film solar cell comprising:
a semiconducting layer formed from a material comprising cadmium telluride (Figure 7, #3908 & Paragraph 0082);
at least one p+ layer (Figure 7, #3910 & Paragraph 0083);
a first oxide layer comprising aluminum oxide Al2O3 passivated on a front-surface of the semiconducting layer (Figure 7, #3909 – Paragraph 0084 – the material can be selected from alumina that has the formula Al2O3); and
a second oxide layer may be passivated on the first oxide layer that comprises copper oxide or tin oxide (Paragraph 0084 - an interfacial layer may include a thin-coat interfacial layer comprising alumina, and a layer comprising the other compounds in accordance with thin-coat interfacial layers as discussed elsewhere herein)
one or more oxide layers passivated onto a back-surface of the semiconducting layer (Figure 7, #3907 – Paragraph 0084).
In regards to the limitation that the thin-film solar cell exhibits an efficiency of at least 10%.  Irwin et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “an efficiency of at least 10%”.  See MPEP 2112.01 I.
Irwin et al. is silent on the thickness of the first oxide layers and one or more oxide layer passivated onto the front surface and back surface of the semiconducting layer. 
Kim et al. discloses an oxide layer passivated onto a front surface and back surface of a semiconductor layer is 2.5 nm in thickness (Paragraph 0029 & 0033-0034).  Kim et al. teaches that the ultra-thin thickness influences the atomic coordination of atoms at the surface that control device parameters such as surface recombination, effective lifetime, band bending or shunt paths (Paragraph 0034).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was file to have the thickness of the one or more oxide layers passivated onto the front surface and back surface of the semiconducting layer be ~ 2.5 nm as disclosed by Kim et al. in Irwin et al. thin-film solar cell for the advantage of controlling the device parameters such as surface recombination, effective lifetime, band bending or shunt paths.
In regards to the limitation, “wherein one or more oxide layers passivated onto the front-surface of the semiconducting layer is up to about 5 nm in thickness”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Kim et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

In view of Claim 7, Irwin et al. and Kim et al. are relied upon for the reasons given above in addressing Claim 1.  Irwin et al. teaches the one or more oxide layers passivated onto the back-surface of the semiconducting layer is aluminum oxide Al2O3 (Paragraph 0084).

In view of Claim 8, Irwin et al. and Kim et al. are relied upon for the reasons given above in addressing Claim 1.  Irwin et al. teaches the semiconducting layer is formed from CdTe (Figure 7, #3908 & Paragraph 0082).

In view of Claim 9, Irwin et al. and Kim et al. are relied upon for the reasons given above in addressing Claim 1.  Irwin et al. teaches that the one or more oxide layers passivated onto the back-surface of the semiconducting layer is formed from at least aluminum oxide Al2O3 (Figure 7, #3907 – Paragraph 0084).

In view of Claim 13, Irwin et al. and Kim et al. are relied upon for the reasons given above in addressing Claim 1.  Irwin et al. teaches that a telluride layer may be disposed beneath the semiconducting layer (Figure 7, #3906 & Paragraph 0082).

In view of Claim 1, in the alternative, Irwin et al. teaches a thin film solar cell (Figure 7) comprising:
a semiconducting layer (Figure 7, #3908 & Paragraph 0082);
at least one p+ layer (Figure 7, #3910 & Paragraph 0083);
a first oxide layer comprising aluminum oxide Al2O3 passivated on a front-surface of the semiconducting layer (Figure 7, #3909 – Paragraph 0084 – the material can be selected from alumina that has the formula Al2O3); 
a second oxide layer may be passivated on the first oxide layer that comprises copper oxide or tin oxide (Paragraph 0084 - an interfacial layer may include a thin-coat interfacial layer comprising alumina, and a layer comprising the other compounds in accordance with thin-coat interfacial layers as discussed elsewhere herein); and
one or more oxide layers passivated onto a back-surface of the semiconducting layer (Figure 7, #3909 – Paragraph 0084).
In regards to the limitation that the thin-film solar cell exhibits an efficiency of at least 10%.  Irwin et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “an efficiency of at least 10%”.  See MPEP 2112.01 I.
In regards to the phrasing “front-surface” and “back-surface”, Irwin et al. teaches that either of the substrates can be chosen to be transparent while the other can be an opaque material (Paragraph 0079), in the instant case, this interpretation relies on the fact that the substrate 3901 is chosen to be transparent while substrate 3913 would be opaque.
Irwin et al. is silent on the thickness of the first oxide layers and one or more oxide layers passivated onto the front surface and back surface of the semiconducting layer. 
Kim et al. discloses an oxide layer passivated onto a front surface and back surface of a semiconductor layer is 2.5 nm in thickness (Paragraph 0029 & 0034).  Kim et al. teaches that the ultra-thin thickness influences the atomic coordination of atoms at the surface that control device parameters such as surface recombination, effective lifetime, band bending or shunt paths (Paragraph 0034).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was file to have the thickness of the one or more oxide layers passivated onto the front surface and back surface of the semiconducting layer be ~ 2.5 nm as disclosed by Kim et al. in Irwin et al. thin-film solar cell for the advantage of controlling the device parameters such as surface recombination, effective lifetime, band bending or shunt paths.

In view of Claim 31, Irwin et al. and Kim et al. are relied upon for the reasons given above in addressing Claim 1 in the alternative.  Irwin et al. teaches that the p+ layer (Figure 7, #3910) is in contact with the oxide layer passivated onto the back-surface of the semiconducting layer (Figure 7, #3909 – Paragraph 0084).



Claims 10-11 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2015/0243444 A1) in view of Kephart et al. “Sputter-Deposited Oxides for Interface Passivation of CdTe Photovoltaics” in view of Yu et al. (US 2014/0284750 A1).

In view of Claims 10-11, Irwin et al. and Kephart et al. are relied upon for the reasons given above in addressing Claim 10. In regards to the limitation, “wherein prior to passivating one or more oxide layers onto a surface of the semiconducting layer”, the Examiner is treating it as a product by process claim, specifically regarding the phrase "wherein prior to passivating one or more oxide layers onto a surface of the semiconducting layer ".  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
Irwin et al. is silent on the semiconducting layer being doped with copper.
Yu et al. teaches that copper that is used as a dopant in CdTe advantageously increases the number of charge carriers available to conduct as a photogenerated current (Paragraph 0056).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use copped as a dopant as disclosed by Yu et al. in modified Irwin et al. CdTe semiconducting/absorber layer for the advantage of increasing the number of charge carriers available to conduct as a photogenerated current.

In view of Claim 15, Irwin et al. and Kephart et al. are relied upon for the reasons given above in addressing Claim 14.  Irwin et al. does not disclose that at least one of the plurality of oxide layers are formed from MgZnO.
Yu et al. teaches that zinc magnesium oxide present on a TCO layer promotes the electrical function of a TCO or provides an improved surface for subsequent deposition of semiconductor materials (Paragraph 0027).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize MgZnO as disclosed by Yu et al. as one of the plurality of oxide layers that are formed from MgZnO in modified Irwin et al. thin-film solar cell for the advantages of promoting the electrical function of the TCO or provided an improved surface for subsequent deposition of semiconductor materials.

Claims 10-11 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2015/0243444 A1) in view of Kim et al. (US 2018/0261710 A1) in view of Yu et al. (US 2014/0284750 A1).

In view of Claims 10-11, Irwin et al. and Kim et al. are relied upon for the reasons given above in addressing Claim 10. In regards to the limitation, “wherein prior to passivating one or more oxide layers onto a surface of the semiconducting layer”, the Examiner is treating it as a product by process claim, specifically regarding the phrase "wherein prior to passivating one or more oxide layers onto a surface of the semiconducting layer ".  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
Irwin et al. is silent on the semiconducting layer being doped with copper.
Yu et al. teaches that copper that is used as a dopant in CdTe advantageously increases the number of charge carriers available to conduct as a photogenerated current (Paragraph 0056).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use copped as a dopant as disclosed by Yu et al. in modified Irwin et al. CdTe semiconducting/absorber layer for the advantage of increasing the number of charge carriers available to conduct as a photogenerated current.

In view of Claim 15, Irwin et al. and Kim et al. are relied upon for the reasons given above in addressing Claim 14.  Irwin et al. does not disclose that at least one of the plurality of oxide layers are formed from MgZnO.
Yu et al. teaches that zinc magnesium oxide present on a TCO layer promotes the electrical function of a TCO or provides an improved surface for subsequent deposition of semiconductor materials (Paragraph 0027).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize MgZnO as disclosed by Yu et al. as one of the plurality of oxide layers that are formed from MgZnO in modified Irwin et al. thin-film solar cell for the advantages of promoting the electrical function of the TCO or provided an improved surface for subsequent deposition of semiconductor materials.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2015/0243444 A1) in view of Kephart et al. “Sputter-Deposited Oxides for Interface Passivation of CdTe Photovoltaics” in view of Yu et al. (US 2014/0284750 A1) as applied to Claim 10 above, in further view of Solar Energy Technologies Office “Cadmium Telluride”.

In view of Claim 12, Irwin et al. and Yu et al. are relied upon for the reasons given above in addressing Claim 10.  Irwin et al. discloses that the semiconducting layer can comprise one or more of cadmium telluride and cadmium sulfide (Paragraph 0082) but is silent on these layers being doped to produce both front-surface contact and a back-surface contact.
The Solar Energy Technologies Office discloses that the most common CdTe solar cells consist of a p-n heterojunction structure containing a p-dope CdTe layer matched with an n-doped cadmium sulfide CdS window layer (Production).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the semiconducting layer of modified Irwin et al. that comprises CdTe and CdS would be in the configuration of a p-n heterojunction wherein both layers are doped to produce a front surface and back surface contact as this is the most common configuration for these materials.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2015/0243444 A1) in view of Kim et al. (US 2018/0261710 A1) in view of Yu et al. (US 2014/0284750 A1) as applied to Claim 10 above, in further view of Solar Energy Technologies Office “Cadmium Telluride”.

In view of Claim 12, Irwin et al., Kim et al. and Yu et al. are relied upon for the reasons given above in addressing Claim 10.  Irwin et al. discloses that the semiconducting layer can comprise one or more of cadmium telluride and cadmium sulfide (Paragraph 0082) but is silent on these layers being doped to produce both front-surface contact and a back-surface contact.
The Solar Energy Technologies Office discloses that the most common CdTe solar cells consist of a p-n heterojunction structure containing a p-dope CdTe layer matched with an n-doped cadmium sulfide CdS window layer (Production).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the semiconducting layer of modified Irwin et al. that comprises CdTe and CdS would be in the configuration of a p-n heterojunction wherein both layers are doped to produce a front surface and back surface contact as this is the most common configuration for these materials.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2015/0243444 A1) in view of Kim et al. (US 2018/0261710 A1) in view of Zhang et al. (US 2019/0109252 A1).

In view of Claim 32, Irwin et al. and Kim et al. are relied upon for the reasons given above in addressing Claim 1.  Irwin et al. does not disclose that the p+ layer comprises amorphous silicon, doped amorphous silicon, or combinations thereof.
Zhang et al. teaches a p+ layer that comprises amorphous silicon in conjunction with a CdTe absorber (Figure 10A) that advantageously enhances Voc in the device (Paragraph 0099).  Accordingly, it would have been obvious to incorporate the configuration of Zhang et al. in Irwin et al. thin-film solar cell such that the p+ layer comprises amorphous silicon for the advantage of enhancing Voc in the device. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2015/0243444 A1) in view of Kim et al. (US 2018/0261710 A1) in view of Sankin (US 2010/0212730 A1).

In view of Claim 32, Irwin et al. and Kim et al. are relied upon for the reasons given above in addressing Claim 1.  Irwin et al. does not disclose that the p+ layer comprises amorphous silicon, doped amorphous silicon, or combinations thereof.
Sankin teaches a p+ layer that comprises amorphous silicon in conjunction with a CdTe absorber (Figure 2).  Sankin discloses that this configuration results in efficient charge separation with a CdTe absorber (Paragraph 0014).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a p+ layer that comprises amorphous silicon in Irwin et al. thin-film solar cell device for the advantage of having efficient charge separation with the CdTe absorber.


Response to Arguments
Applicant argues that Irwin et al. does not disclose a second oxide layer passivated on the first oxide layer.  The Examiner respectfully points out to Applicant that Irwin et al. teaches a second oxide layer may be passivated on the first oxide layer that comprises copper oxide or tin oxide (Paragraph 0084 - an interfacial layer may include a thin-coat interfacial layer comprising alumina, and a layer comprising the other compounds in accordance with thin-coat interfacial layers as discussed elsewhere herein).  Accordingly, this argument is unpersuasive.

Applicant argues that Kim et al. does not disclose an absorber layer comprising a material selected from CdTe and/or a ternary alloy of CdTe.  The Examiner respectfully points out to Applicant that Kim et al. was not relied upon to disclose the absorber layer material.  Kim et al. teaches that the ultra-thin thickness influences the atomic coordination of atoms at the surface that control device parameters such as surface recombination, effective lifetime, band bending or shunt paths (Paragraph 0034).  Kim et al. does disclose that CdTe is present as an absorber in his solar cell (Paragraph 0028).  Accordingly, for the reasons stated above this argument is unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726